Exhibit 10.4

AMENDMENT TO

CABOT CORPORATION

SHORT-TERM INCENTIVE COMPENSATION PLAN

Cabot Corporation, a Delaware corporation (the “Company”), pursuant to Section
VIII of the Cabot Corporation Short-Term Incentive Compensation Plan (the
“Plan”) and Section 4.F of the Cabot Corporation Benefits Committee Amended and
Restated Charter (the “Charter”), hereby amends the Plan effective January 1,
2009, as follows:

A new Section VI is added as follows and the sections previously numbered VI and
above are renumbered accordingly:

“Unless an Award letter or other documentation establishing an Award provides a
specified and objectively determinable payment date or schedule to the contrary,
all payments under the Plan will be made after the right to payment vests and in
all events by March 15 of the calendar year following the calendar year in which
the right to payment vests (or, if later, by the 15th day of the third month
following the end of the Company’s taxable year in which the right to payment
vests). For purposes of the foregoing sentence, a right to payment will be
treated as having vested when it is no longer subject to a substantial risk of
forfeiture. Payments hereunder are intended to fall under the short-term
deferral exception to Section 409A of the Internal Revenue Code of 1986, as
amended, and shall be construed and administered accordingly.”

In Witness Whereof, the Company has caused this Amendment to be signed by its
duly authorized officer this 31st day of December 2008.

 

CABOT CORPORATION By:   /s/ Robby D. Sisco   Name:   Robby D. Sisco   Vice
President, Human Resources